FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                        MAY 7 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

MARIA DEL CARMEN MEDINA                         No.    18-35072
TOVAR; ADRIAN JOVAN ALONSO
MARTINEZ,                                       D.C. No. 3:17-cv-00719-BR
                                                District of Oregon,
                Plaintiffs-Appellants,          Portland

 v.                                             ORDER

LAURA B. ZUCHOWSKI, Director,
Vermont Service Center, United States
Citizenship and Immigration Services;
CHAD F. WOLF, Secretary, Department of
Homeland Security; WILLIAM P. BARR,
Attorney General,

                Defendants-Appellees.



THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.